Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 09/20/2022 has been entered.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 1-9, 11-16, 21, 22-23, 25 and 26 is/are rejected under 35 U.S.C. 103 as being unpatentable over Mizuta (Patent No.: US 8946797) in view of Lin (Pub. No.: US 2013/0032916).

    PNG
    media_image1.png
    828
    1125
    media_image1.png
    Greyscale

Re claim 1, Mizuta, FIG. 2 [as shown above] teaches a semiconductor device structure, comprising:
a first chip (SENSOR SUBSTRATE), comprising an inter metal dielectric (IMD) layer (26/45), wherein the IMD layer includes different materials adjacent to one another and the different materials generate a number of staggered portions having a zigzag configuration ([zigzag], FIG. 2 [as shown above]); 
a second chip (CIRCUIT SUBSTRATE), bonded to the first chip to generate a bonding interface [BI]; 
a first metal structure [FMS], disposed in the first chip (SENSOR SUBSTRATE) and between the staggered portions [zigzag] and the bonding interface [BI]; 
a second metal structure (37), disposed in the second chip;
a first via structure (48/28/29), extending in the first chip stopped at the first metal structure [FMS], wherein the first via structure extends in the IMD layer (26/45) and the number of staggered portions lines directly on the first via structure (48/28/29), the first via structure comprises a first via metal (48, col. 8, lines 19-61) and a first via dielectric layer (28) disposed between the first via metal and the IMD layer (26/45), the first via dielectric layer (28) lines along the first via metal (48), the first via dielectric layer is filled in at least a portion of the number of the staggered portions [zigzag], and a surface roughness of the number of the staggered portions is substantially greater than a surface roughness of the first via dielectric layer (28); and
a second via structure (47/28/29), extending from the first via structure to the second metal structure (37).
Re claim 11, Mizuta, FIG. 2 teaches a semiconductor device structure, comprising: 
a first chip (SENSOR SUBSTRATE), comprising an inter metal dielectric (IMD) layer (26/45) and a first metal structure (27) embedded in the IMD layer, wherein the IMD layer comprises a first dielectric material (26) and a second dielectric material (45) different from and adjacent to the first dielectric material, the second dielectric material (45) and the first dielectric material (26) are alternately arranged to generate a plurality of staggered portions ([PP]/[RP]) having a zigzag configuration [zigzag]; 
a second chip (CIRCUIT SUBSTRATE), bonded to the first chip to generate a bonding interface [BI], comprising a second metal structure (37); and 
a via structure (48/28/29), extending from a top surface of the first chip and crossing the bonding interface [BI] to electrically connect the second chip (CIRCUIT SUBSTRATE), and comprising a via metal (48) and a via dielectric layer (28) interposed between the via metal and the IMD layer, the via structure (48/28/29) penetrating through the first metal structure (27) and stopped at the second metal structure (37), wherein the plurality of staggered portions ([PP]/[RP]) directly on the via structure (48/28/29).
wherein the via dielectric layer (28) is filled in at least a portion of staggered portions ([PP]/[RP]), and the via structure includes a first width (top most) in the first chip and a second width (bottom most) in the second chip, and the first width is greater than the second width.
Re claim 22, Mizuta, FIG. 2 teaches a semiconductor device structure, comprising: 
a first chip (SENSOR SUBSTRATE), comprising an inter metal dielectric (IMD) layer (26/45), a fist sidewall of wherein the IMD layer ([aFSW], FIG. 2 [as shown above]) includes a plurality of staggered portions ([PP]/[RP]); 
a second chip (CIRCUIT SUBSTRATE), bonded to the first chip; 
a first metal structure [FMS], embedded in the IMD layer and between the plurality staggered portions ([PP]/[RP]) and the second chip (CIRCUIT SUBSTRATE); 
a second metal structure (37), embedded in the second chip; and 
a first via structure (48/28/29), extending in the first chip stopped at the first metal structure [FMS], wherein the first via structure comprises a first via metal (48) and a first via dielectric layer (28/29), the first via dielectric layer is disposed between the first via metal and the IMD layer (26/45), the plurality of staggered portions lines [zigzag] directly on the first via dielectric layer (28/29), at least a portion of the first via dielectric layer (the little horizontal width portion of 28) is laterally protruded towards the plurality of staggered portions ([PP]/[RP]), and a width of the first via dielectric layer (28/29) varies along the first sidewall [aFSW].
	In re claims 1, 11 and 22, Mizuta fails to teach a plurality of staggered portions having a chain saw configuration.
Lin teaches a plurality of staggered portions having a chain saw configuration (32/34 of Fig. 1, ¶ [0009]).
It would have been prima facie obvious to one of ordinary skill in the art at the time the invention was made to include the above said teaching for the purpose of enhancing the interconnect form of via structure as taught by Lin, [0001]. 
Re claim 12, in the combination, Mizuta, FIG. 2 teaches the semiconductor device structure of Claim 11, wherein the first chip further comprises a first substrate (40/41, FIG. 3B), disposed over the IMD layer (26/45), the via structure further includes a third width (the recess of via (48/28/29) form between 40/41) in the first substrate, and the third width (is greater than the first width (the width of bottommost of via (48/28/29)).
Re claim 2, Mizuta, FIG. 2 teaches the semiconductor device structure of Claim 1, wherein a bottom of the first via metal (48) is in contact with the first metal structure [FMS], and a sidewall of the first via metal is separated from the first metal structure by the first via dielectric layer (28).
Re claim 3, Mizuta, FIG. 2 teaches the semiconductor device structure of Claim 1, wherein the second via structure includes a second via metal (47) and a second via dielectric layer (28), disposed between the second via metal and an insulating layer (36) of the second chip.
Re claim 4, Mizuta, FIG. 2 teaches the semiconductor device structure of Claim 1, wherein the second via metal (37) connects to the first via metal, and the second via dielectric layer (28) is separated from the first via dielectric layer.
Re claim 8, Mizuta, FIG. 2 teaches the semiconductor device structure of Claim 1, wherein a portion of the first via structure (48/28/29) is disposed in the first metal structure [FMS].
Re claim 9, Mizuta, FIG. 2 teaches the semiconductor device structure of Claim 1, wherein the second via structure (47/28/29) stops at a top surface of the second metal structure (37).
Re claim 13, in the combination, Mizuta, FIG. 2 teaches the semiconductor device structure of Claim 11, wherein a top surface of the via metal (48) is a substantially planar surface.
Re claim 14, in the combination, Mizuta, FIG. 2 teaches the semiconductor device structure of Claim 11, wherein a profile of the via metal (48) is conformal to a profile of the via dielectric layer (28).
Re claim 15, in the combination, Mizuta, FIG. 2 teaches the semiconductor device structure of Claim 11,
wherein the plurality of protruding portions and the plurality of staggered portions ([PP]/[RP]) surround a portion of the via structure between the first metal structure (27) and a top surface of the first chip (SENSOR SUBSTRATE).
Re claim 16, in the combination, Mizuta, FIG. 2 teaches the semiconductor device structure of Claim 11, wherein a surface roughness of the plurality of staggered portions ([PP]/[RP]) is substantially greater than a surface roughness of the via dielectric layer.
Re claim 21, Mizuta, FIG. 2 teaches the semiconductor device structure of Claim 1, wherein the different materials of the IMD layer have different etch rates to a predetermined etchant (material of 26 via 45).
Re claim 23, in the combination, Mizuta, FIG. 2 teaches the semiconductor device structure of Claim 22, further comprising: 
a second via structure (47/28/29), extending from the first via structure to the second metal structure (37).
Re claim 25, in the combination, Mizuta, FIG. 2 teaches the semiconductor device structure of Claim 1, wherein the first via structure (48/28/29) overlaps the second via structure (47/28/29).
Re claim 26, in the combination, Mizuta, FIG. 2 teaches the semiconductor device structure of Claim 22, further comprising: 
a third via structure (49), extending from a top surface of the first chip to the first via structure (48/28/29).
Response to Arguments
Applicant's arguments filed 09/20/2020 have been fully considered but they are moot due to a new ground of rejection. 
For the above reasons, it is believed that the rejections should be sustained.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TONY TRAN whose telephone number is (571)270-1749.  The examiner can normally be reached on Monday-Friday, 8AM-5PM, EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kimberly Rizkallah can be reached on 571-272-2402.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/TONY TRAN/Primary Examiner, Art Unit 2894